UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 17, 2012 PARKWAY PROPERTIES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 1-11533 74-2123597 (State or Other Jurisdiction (Commission File Number) (IRS Employer Of Incorporation) Identification No.) Bank of America Center, Suite 2400, 390 North Orange Avenue, Orlando, FL 32801 (Address of Principal Executive Offices, including zip code) (407) 650-0593 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 3 Item 5.07Submission of Matters to a Vote of Security Holders At the Annual Meeting of Stockholders held on May 17, 2012, the stockholders (i) elected the nine director nominees, (ii) approved, on an advisory basis, the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the 2012 fiscal year, and (iii) approved, on an advisory basis, the compensation awarded to the Company’s Named Executive Officers for 2011. The results of the voting for the nine director nominees were as follows: Name Affirmative Withheld Broker Non-Votes Charles T. Cannada Edward M. Casal Laurie L. Dotter Daniel P. Friedman James R. Heistand Michael J. Lipsey Brenda J. Mixson Leland R. Speed Troy A. Stovall The results for the advisory vote for the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the 2012 fiscal year were as follows: Affirmative Negative Abstentions Broker Non-Votes - The results for the advisory vote on executive compensation for 2011 were as follows: Affirmative Negative Abstentions Broker Non-Votes Page 2 of 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARKWAY PROPERTIES Date: May 18, 2012 By: /s/Mandy M. Pope Mandy M. Pope Executive Vice President and Chief Accounting Officer Page 3 of 3
